Exhibit 99.1 FOR RELEASE November 15, 2010 WESTSTAR FINANCIAL SERVICES CORPORATION REPORTS THIRD QUARTER RESULTS ASHEVILLE, NORTH CAROLINA - Weststar Financial Services Corporation (OTC BB:”WFSC”) reported a consolidated net loss of $4,657,000 for the three months ended September 30, 2010, compared to net income of $132,000 for the comparable period in 2009; or a loss of $2.15 and income of $.06, respectively, on a diluted per share basis.For the nine-month period ended September 30, 2010, the net loss totaled $18,657,000 or $8.61 per share, compared to prior year net income of $789,000 or $.35 on a diluted per share basis. The loss was attributable primarily to declines in the values of real estate and other assets underlying some of the Company’s nonperforming loans.While the economy has demonstrated some signs of improvement, the real estate market in the Asheville area, especially new development, continues to lag.As a result, the Company added $4,497,000 to the allowance for loan loss reserve during the third quarter of 2010, which brought the reserve to $8,450,000, or 5.11% of loans outstanding.This addition raised the provision for loan loss expense for the nine months ended September 30, 2010, to $19,004,000.The provision includes a $3,100,000 allocation to specific loans which was the result of the Company's decision to strengthen the allowance for loan loss in anticipation of slow progress on these construction development loans. As of September 30, 2010, consolidated net assets were $195,306,000 compared to $223,587,000 a year earlier.Deposits were $187,839,000, down 4.01% from 12 months ago; investments were $11,631,000, down 48.1%, and total loans were $165,310,000, down 10.9%.Nonperforming assets were $33,377,000 compared to $25,973,000 on December 31, 2009 and $6,809,000 on September 30, 2009. “Our primary focus is managing nonperforming assets and raising additional capital.Net charge-offs for the quarter were down sharply to $233,000 compared to $13,398,000 during the previous quarter ended June 30, 2010.In the third quarter of 2009, net charge-offs were $197,000,” said Randall C. Hall, President and Chief Executive Officer. “While we likely will have additional losses to recognize; we believe they will continue to moderate over the next several quarters,” Hall said. Weststar Financial Services Corporation is the parent company of Bank of Asheville.Weststar Financial Services Corporation owns 100% of Weststar Financial Services Corporation I, a statutory trust formed for the purpose of issuing trust preferred securities.The Bank operates five full service banking offices in Buncombe County, North Carolina – downtown Asheville, Candler, Leicester, South Asheville, and Reynolds. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. * For Further Information, please contact: Randall C. Hall President & CEO Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended Nine Months Ended September 30, September 30, % change % change Consolidated earning summary: Interest income $ $ -22.5
